DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-5, 7-12, and 14-19 are presented for examination. Claims 6, 13, and 20 are canceled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Daniel P. Nelson (Reg. No. 52,063) on 02/11/2021. 
The application has been amended as follows:
Please amend the claims 1, 6, 8, 13, 15, and 20 as follows:
Listing of Claims:

1.  (Currently Amended) A method for analyzing data corruption, the method comprising:
identifying a data set to analyze for data corruption, the data set residing on tracks of a volume;

reading content of the data set by performing full-track reads of the tracks without opening the data set and without using any of a basic sequential access method (BSAM), queued sequential access method (QSAM), and virtual storage access method (VSAM)   that is customarily used to access the data set
determining an expected format of the content by analyzing the control information; and
comparing an actual format of the content to the expected format to identify areas of the data set that are corrupt. 

2.  (Original) The method of claim 1, wherein the control information comprises a volume table of contents (VTOC) associated with the volume.

3.  (Original) The method of claim 1, wherein the control information comprises a catalog associated with the volume.

4.  (Original) The method of claim 1, wherein the expected format includes an expected block size associated with the content.

5.  (Original) The method of claim 1, wherein the expected format includes an expected record length associated with the content.



7.  (Original) The method of claim 1, further comprising extracting at least one of good blocks and good records from the content for storage in a recovery data set. 

8.  (Currently Amended) A computer program product for analyzing data corruption, the computer program product comprising a computer-readable storage medium having computer-usable program code for execution on at least one processor, the computer-usable program code causing the at least one processor to:
identify a data set to analyze for data corruption, the data set residing on tracks of a volume;
determine, from control information associated with the volume, the tracks that the data set resides on;
read content of the data set by performing full-track reads of the tracks without opening the data set and without using any of a basic sequential access method (BSAM), queued sequential access method (QSAM), and virtual storage access method (VSAM)  that is customarily used to access the data set
determine an expected format of the content by analyzing the control information; and
compare an actual format of the content to the expected format to identify areas of the data set that are corrupt. 



10.  (Original) The computer program product of claim 8, wherein the control information comprises a catalog associated with the volume.

11.  (Original) The computer program product of claim 8, wherein the expected format includes an expected block size associated with the content.

12.  (Original) The computer program product of claim 8, wherein the expected format includes an expected record length associated with the content.

13.  (Canceled) 

14.  (Original) The computer program product of claim 8, wherein the computer-usable program code is further configured to extract at least one of good blocks and good records from the content for storage in a recovery data set. 

15.  (Currently Amended) A system for analyzing data corruption, the system comprising:
at least one processor;

identify a data set to analyze for data corruption, the data set residing on tracks of a volume;
determine, from control information associated with the volume, the tracks that the data set resides on;
read content of the data set by performing full-track reads of the tracks without opening the data set and without using any of a basic sequential access method (BSAM), queued sequential access method (QSAM), and virtual storage access method (VSAM) that is customarily used to access the data set
determine an expected format of the content by analyzing the control information; and
compare an actual format of the content to the expected format to identify areas of the data set that are corrupt. 

16.  (Original) The system of claim 15, wherein the control information comprises a volume table of contents (VTOC) associated with the volume.

17.  (Original) The system of claim 15, wherein the control information comprises a catalog associated with the volume.



19.  (Original) The system of claim 15, wherein the expected format includes an expected record length associated with the content.

20.  (Canceled) 

Allowable Subject Matter
5.	Claims 1-5, 7-12, and 14-19 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "reading content of the data set by performing full-track reads of the tracks without opening the data set and without using any of a basic sequential access method (BSAM), queued sequential access method (QSAM), and virtual storage access method (VSAM)  that is customarily used to access the data set; determining an expected format of the content by analyzing the control information; and comparing an actual format of the content to the expected format to identify areas of the data set that are corrupt." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 8 and 15:

Dependent claims 2-5, 7, 9-12, 14, and 16-19 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112